Moore, C. J.
This case has been here before, and is reported in 128 Mich. 149 (87 N. W. 68). A reference to the case as there reported will make it unnecessary to make a long statement of facts at this time. Upon the second trial a verdict was rendered in favor of the defendant. The plaintiff brings the case here by appeal. The important assignments of error relate to the charge of the court. The trial judge, among others, gave the following requests:
*547“ The cars of the defendant company have the right of way upon these tracks. Its motorman had the right to assume that no horse and wagon would be upon the right of way, and had the right to operate its car under the assumption that the right of way would be clear, and to propel the car at the rate permitted by law, to wit, 15 miles an hour. * * *
“ It is a law in Michigan that railway tracks are places of danger; that one who goes upon them without looking and listening for cars does so at his peril; and, if he enters upon a place of danger carelessly and negligently, then he cannot recover any damages which result from such action. * * *
“ If, while the car was running the eight or nine blocks from Woodlawn avenue to the place of the accident, it could have been easily seen by either Garlick or Bouse, by turning their heads, and they did not do so, but drove on without looking while it was approaching, then the plaintiff cannot recover in this action. " * * * ”
■ These statements of the law are so at variance with the law of the case as stated by Justice Long, speaking for the court, when the case was here before, that we think the trial judge must have overlooked that case. The relative rights of travelers upon the streets and highways, and electric cars thereon, have been so frequently before this court recently, that we shall content ourselves with simply citing the cases which we think ought to control in this case: La Pontney v. Cartage Co., 116 Mich. 514 (74 N. W. 712); Manor v. Railway Co., 118 Mich. 1 (76 N. W. 139); Mertz v. Railway, 125 Mich. 11 (83 N. W. 1036); Rouse v.. Railway, 128 Mich. 149 (87 N. W. 68); Tunison v. Weadock, 130 Mich. 141 (89 N. W. 703); Plant v. Heraty, 131 Mich. 619 (92 N. W. 284); Westphal v.'Railway Co., 134 Mich. 239 (96 N. W. 19); Chauvin v. Railway, ante, 85 (97 N. W. 160).
Judgment is reversed, and new trial ordered.
The other Justices, concurred.